Case 2:19-cv-05526-SVW-GJS Document 83 Filed 03/01/21 Page 1 of 16 Page ID #:1048



    1
    2
    3
    4
    5
    6
    7
    8
                             UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10    ANGELA DIAMOS, Individually               Case No. 2:19-cv-05526 SVW (GJSx)
   11    and on Behalf of All Others
         Similarly-Situated,                       [CLASS ACTION]
   12
                             Plaintiff,            STIPULATED PROTOCOL FOR
   13                                              PRODUCTION OF
               v.                                  ELECTRONICALLY-STORED
   14                                              DOCUMENTS
         WALMART INC. and
   15    INTERNATIONAL VITAMIN                     Action Filed: June 25, 2019
   16    CORPORATION,
                                                   Trial Date: None set
   17                        Defendants.

   18
   19         The parties in the above-captioned action (collectively “the Parties”), by and

   20   through their respective counsel, have jointly stipulated to the terms of this Stipulated

   21   Protocol for the search for and production of documents and electronically-stored

   22   information (the “ESI Protocol”).

   23   I.    SCOPE

   24         A.     Federal Rule of Civil Procedure 34 permits the parties to specify the

   25   form or forms in which electronically-stored information (“ESI”) is to be produced.

   26   Pursuant to Rule 34, this ESI Protocol shall govern the production of hard copy

   27   documents and other physical materials (“Documents”) and ESI by the parties in the

   28   above-captioned action. The ESI Protocol shall also govern productions made by
Case 2:19-cv-05526-SVW-GJS Document 83 Filed 03/01/21 Page 2 of 16 Page ID #:1049



    1   any third party who is subpoenaed in this action, unless otherwise agreed to by the
    2   issuing party and the third party. Accordingly, this ESI Protocol shall be attached to
    3   any subpoena issued in this litigation.
    4         B.      The ESI Protocol does not alter the parties’ obligations to comply with
    5   the applicable Federal Rules of Civil Procedure or any applicable local rules
    6   regarding the production of Documents and ESI.
    7         C.      The Parties incorporate the provisions of the protective order that has
    8   been or will be entered in this Litigation.
    9         D.      Nothing in this ESI Protocol establishes any agreement regarding the
   10   subject matter or scope of discovery in this action, or the relevance, authenticity, or
   11   admissibility of any Documents or ESI.
   12         E.      Nothing in this ESI Protocol shall be interpreted to require production
   13   of Documents or ESI protected from disclosure by the attorney-client privilege, work
   14   product doctrine, common interest privilege, or any other applicable protection or
   15   privileges.    The Parties do not waive any objections to the production,
   16   discoverability, or confidentiality of Documents, ESI, or any other discovery
   17   materials, including but not limited to: objections regarding the proportionality of
   18   the discovery request of the burden, overbreadth, or relevance of Documents, ESI, or
   19   any other discovery material.
   20         F.      Any documents produced prior to the entry of this Stipulated ESI
   21   Protocol are not required to comply with this ESI Protocol nor is the party producing
   22   such documents required to provide any additional metadata overlay for those
   23   documents.
   24         G.      The Parties may mutually modify or revise this ESI Protocol as
   25   circumstances dictate. Such modifications or revisions shall be made in writing.
   26   Should any Party propose a modification or revision to this ESI Protocol to which
   27   another Party objects, and the Parties cannot resolve their differences after a good-
   28   faith attempt to do so, the Parties may raise the matter for determination by the Court.
                                                      2
Case 2:19-cv-05526-SVW-GJS Document 83 Filed 03/01/21 Page 3 of 16 Page ID #:1050



    1   II.   DEFINITIONS.
    2   As used herein:
    3         “Document(s)” means hard-copy documents and/or electronically stored
    4   information (ESI) existing in any medium from which information can be obtained
    5   or translated into a reasonably usable form.
    6         “Native File(s)” or “Native Format” means the format in which Documents
    7   were created or maintained. Except where ESI contains text that has been redacted
    8   under assertion of privilege or other protection from disclosure, native files should
    9   be collected, processed, and produced in a manner that does not alter the Metadata
   10   associated with those files.
   11         “Metadata” means embedded data that may not be readily apparent in any
   12   document.
   13          “Load/Unitization file” means an electronic file containing information
   14   identifying a set of paper-scanned images or processed ESI and indicating where
   15   individual pages or files belong together as documents, including attachments, and
   16   where each Document begins and ends. A Load/Unitization file may also contain
   17   data relevant to the individual Documents, including extracted and user-created
   18   Metadata, coded data, and OCR or Extracted Text.
   19         “OCR” means the optical character recognition file which is created by
   20   software used in conjunction with a scanner that is capable of reading text-based
   21   documents and making such documents searchable using appropriate software.
   22         “Extracted Text” means the text extracted from a Native File and includes all
   23   header, footer, and document body information.
   24         “Receiving Party” shall mean the party receiving production of Documents in
   25   this Action.
   26         “Producing Party” shall mean the party producing Documents in this Action.
   27         “Requesting Party” shall mean the party requesting the production of
   28   Documents in this Action.
                                                  3
Case 2:19-cv-05526-SVW-GJS Document 83 Filed 03/01/21 Page 4 of 16 Page ID #:1051



    1   III.   SEARCH PROCEDURES FOR DOCUMENTS AND ESI
    2          A.    In General. The Parties agree that Documents and ESI may be produced
    3   without a prior meet-and-confer; provided, however, that at the request of the
    4   Requesting Party, the Producing Party shall meet and confer regarding the search
    5   methodologies the Producing Party employed to identify responsive materials in any
    6   such production of Documents and ESI.
    7          Production and Supplementation of Searches for ESI.              Production of
    8   responsive, non-privileged documents shall be completed on a rolling basis. If, after
    9   reviewing ESI and documents received from the Producing Party, the Requesting
   10   Party believes that additional searches or collections may be necessary, it shall
   11   request a meet-and-confer under this paragraph, which meet-and-confer shall be
   12   conducted promptly.
   13          De-duplication. To reduce the unnecessary costs of reviewing and producing
   14   exact duplicate documents, to the extent reasonably possible and accounting for any
   15   technical limitations of any Party’s ESI, each Party will remove duplicate ESI prior
   16   to producing documents. Parties may de-duplicate stand-alone documents or entire
   17   document families using hash value matching (such as MD5 or SHA-1 values).
   18   Stand-alone documents will not be compared to email or email attachments for
   19   deduplication. ESI that is not an exact duplicate may not be removed; partial email
   20   families may not be removed; and paper documents shall not be eliminated as
   21   duplicates of responsive ESI. No Party shall identify and/or eliminate electronic
   22   duplicates by manual review or some method other than by use of the technical
   23   comparison using MD5 or SHA-1 hash values outlined above. With regard to ESI,
   24   the Parties may de-duplicate globally or across more than one custodian. Duplicate
   25   e-mails or files held in different file path locations and/or by different custodians do
   26   not need to be produced. If duplicates are excluded, the load file must include the de-
   27   duplication table Metadata that shows each custodian from whom a copy of the
   28   produced document was excluded, unless such de-duplication table Metadata is not
                                                   4
Case 2:19-cv-05526-SVW-GJS Document 83 Filed 03/01/21 Page 5 of 16 Page ID #:1052



    1   readily available in the Producing Party’s ESI platform, in which case the Producing
    2   Party shall notify the Requesting Party, and they shall meet and confer if necessary.
    3   The Parties shall de-duplicate stand-alone documents against stand-alone documents
    4   and shall de-duplicate top-level email documents against top-level email documents.
    5   De-duplication shall not break apart families and shall be performed at a family level.
    6   In order to reduce the volume of entirely duplicative content within email threads,
    7   the Parties may but are not required to use email thread suppression.
    8         E-Mail Threading. Where an email chain consists of more than one segment,
    9   the Producing Party may use customary threading technology such that only the most
   10   inclusive message(s) (i.e., those necessary to review the most complete text and
   11   attachments contained anywhere within the chain), any lower included emails that
   12   have attachments (if responsive), and any responsive email that includes unique
   13   content not included elsewhere in a produced email string must be produced.
   14   Conversely, non-inclusive emails (i.e., those with text and attachments that are
   15   contained in another (inclusive) email) will not be produced to the extent possible.
   16   IV.   PRODUCTION FORMAT
   17         The Parties agree that they will produce all documents and ESI in the imaged
   18   format as set forth below:
   19         A.     Paper Documents: Paper records will be scanned or otherwise
   20   converted into electronic form from paper Documents in the following format:
   21              1. TIFFs. All Documents shall be scanned to single page Group 4, TIFF
   22                format, at least 300 dpi and 8 ½ x 11 inch page size, except for
   23                Documents requiring higher resolution or different page size.
   24                Documents with color in native format (e.g., color photographs or
   25                graphical representations) should be imaged to single page, JPEG
   26                format, to retain color. Each image file should have a unique file name
   27                which shall be the Bates number of the page.
   28
                                                  5
Case 2:19-cv-05526-SVW-GJS Document 83 Filed 03/01/21 Page 6 of 16 Page ID #:1053



    1           2. In scanning paper Documents, images of Documents will be organized
    2               according to the manner in which they were maintained in the ordinary
    3               course of business, including, where available, copies of file folders,
    4               envelopes, or labels or other identifying marks on the containers in
    5               which the Documents were maintained, or organized and labeled to
    6               correspond to the categories in the document requests.          Distinct
    7               Documents should not be merged into a single record, and single
    8               Documents should not be split into multiple records (i.e., paper
    9               Documents should be logically unitized). The Parties will make their
   10               best efforts to have their vendors unitize Documents correctly and will
   11               commit to address situations where there are improperly unitized
   12               documents.
   13           3. Objective Coding Fields. The following objective coding fields should
   14               be provided, if applicable, but there is no requirement that a producing
   15               party objectively code Paper Documents to provide metadata that is not
   16               otherwise available:
   17                Field Name                        Field Description
   18        BegBates                        Beginning Bates# (including Prefix)

   19        EndBates                        Ending Bates# (including Prefix)

   20        BegAttach                       Beginning Bates number of the first
                                             document in an attachment range (only
   21                                        in emails with attachments)

   22        EndAttach                       Ending Bates number of the last
                                             document in attachment range (only in
   23                                        emails with attachments)

   24        PgCount                         Number of pages in the item

   25        Custodian                       Name of Custodian(s) of document (Last
                                             Name, First Name format) as available
   26
             Confidentiality Designation     The designated level of confidentiality
   27                                        pursuant to the Protective Oder
   28
                                                6
Case 2:19-cv-05526-SVW-GJS Document 83 Filed 03/01/21 Page 7 of 16 Page ID #:1054


                        Field Name                         Field Description
    1        Redacted                           User-generated field that will indicate
    2                                           redactions using “Y” for yes and “N” or
                                                Blank for no redaction
    3
    4
    5
              B.      Electronically Stored Information: The Parties will produce ESI in
    6
        TIFF format according to the following specifications:
    7
                   1. All TIFF formatted documents will be single page, Group 4 TIFF at 300
    8
                      X 300 dpi resolution and 8½ X 11 inch page size, except for documents
    9
                      requiring different resolution or page size.
   10
                   2. To the extent practicable, each individual document based on an
   11
                      electronic file shall be accompanied by a corresponding text file with
   12
                      text that is extracted from the electronic file. The exception to this will
   13
                      be redacted documents, as discussed below.
   14
                   3. An image load file, in standard Opticon format (OPT), standard IPro
   15
                      format (LFP), or standard Summation format (DII), showing the Bates
   16
                      number of each page and the appropriate unitization of the documents,
   17
                      will accompany all document images.
   18
                   4. Each imaged version of an electronic document will be created directly
   19
                      from the original electronic document.
   20
                   5. The following metadata fields associated with each electronic document
   21
                      will be produced unless the producing Party provides to all other Parties
   22
                      a vendor statement establishing that, for technical reasons, a particular
   23
                      metadata field cannot be produced.
   24                                                                         Required
   25                                                                Required for Non-
                                                                       for     E-mail
   26        Field Name        Field Description                      Email     ESI

   27        Custodian         Name of Custodian(s) of                  x            x
                               email(s) or file(s) produced
   28
                                                    7
Case 2:19-cv-05526-SVW-GJS Document 83 Filed 03/01/21 Page 8 of 16 Page ID #:1055


                                                                           Required
    1                                                             Required for Non-
                                                                    for     E-mail
    2        Field Name     Field Description                      Email     ESI
    3                       (Last Name, First Name format)
    4                       as available

    5        Duplicate     Name of duplicate Custodian(s)            x        x
             Custodian (if of email(s) or file(s) produced
    6        globally
             deduplicated)
    7        BegBates       Beginning    Bates#      (including      x        x
    8                       Prefix)

    9        EndBates       Ending      Bates#       (including      x        x
                            Prefix)
   10
             BegAttach      Beginning Bates number of the            x        x
   11                       first document in an attachment
                            range (only in emails with
   12                       attachments)

   13        EndAttach      Ending Bates number of the last
                            document in attachment range
   14                       (only    in    emails     with
                            attachments)
   15
             From           From field extracted from an email       x
   16                       message
   17        Author         Author field extracted from the                   x
                            metadata of a non-email
   18                       document
   19        To             To or Recipient extracted from           x
                            an email message
   20
             Cc             Carbon Copy (“Cc”) field                 x
   21                       extracted from an email message
   22        Bcc            Blind Carbon Copy (“Bcc”)                x
                            field extracted from an email
   23                       message
   24        EmailSubject   Subject line extracted from an           x
                            email message
   25
             Filename       File name — Original name of                      x
   26                       file as appeared in original
                            location
   27
   28
                                                 8
Case 2:19-cv-05526-SVW-GJS Document 83 Filed 03/01/21 Page 9 of 16 Page ID #:1056


                                                                         Required
    1                                                           Required for Non-
                                                                  for     E-mail
    2        Field Name     Field Description                    Email     ESI
    3        Title          Title field extracted from the                  x
    4                       metadata of a non-email
                            document
    5        DateSent       Sent date of an email message          x
    6                       (mm/dd/yyyy format) (a given
                            email will have either a DateSent
    7                       or Date Recvd, but not both)

    8        DateRcvd       Received date of an email              x
                            message (mm/dd/yyyy format) (a
    9                       given email will have either a
                            DateSent or Date Recvd, but not
   10                       both)

   11        DateCreated    Date that a non-email file was                  x
                            created (mm/dd/yyyy format)
   12
             Date     Last The application recorded time                    x
   13        modified      on which the document was last
                           modified
   14
             TimeSent       Time e-mail was sent (hh:mm:ss         x
   15                       format) (a given email will have
                            either a TimeSent or Time
   16                       Recvd, but not both)

   17        TimeRcvd       Time e-mail was received               x
                            (hh:mm:ss format) (a given
   18                       email will have either a
                            TimeSent or Time Recvd, but
   19                       not both)
   20        File Path      File path storage location of the      x        x
                            document or email if the source
   21                       application allows for the
                            creation of folders
   22
             Native Link    Relative path to any files             x        x
   23                       produced in native format
   24        Text Link (if Relative     path    to    any          x        x
             text       is OCR/extracted text files in the
   25        exchanged)    production set
   26        Confidentiality The designated level of               x        x
             Designation     confidentiality pursuant to the
   27                        Protective Oder.
   28
                                                9
Case 2:19-cv-05526-SVW-GJS Document 83 Filed 03/01/21 Page 10 of 16 Page ID #:1057


                                                                             Required
    1                                                               Required for Non-
                                                                      for     E-mail
    2        Field Name         Field Description                    Email     ESI
    3        Hash Value         MD5 or SHA-1 hash value used           x          X
    4                           to deduplicate the data

    5        Redacted           User-generated field that will
                                indicate redactions using “Y” for
    6                           yes and “N” or Blank for no
                                redaction.
    7
    8
    9            6. The Parties will produce the following ESI types in native file format:
   10               (a) spreadsheets; (b) audio/video files; (c) PowerPoint presentations;
   11               and (d) any files that cannot be imaged.
   12            7. Any document produced in native format, will be produced according
   13               to the following specifications:
   14               a. A unique bates number and confidentiality designation (if
   15                   applicable) shall be used as the file name and the original file name
   16                   and file extension shall be preserved in the corresponding load file.
   17               b. The native format documents shall be accompanied by reference
   18                   information that sets forth for each document, sufficient information
   19                   to allow the Parties to track and authenticate the native format
   20                   documents produced, including: (i) the name of the custodian from
   21                   whose files the electronic file is produced; (ii) an appropriately
   22                   calculated “MD-5 Hash Value”; and (iii) the original name of the
   23                   file.
   24               c. Any file produced in native format need not be imaged. Instead, a
   25                   single page placeholder image shall be provided that indicates the
   26                   file was produced in native format and contains the bates number of
   27                   the corresponding file and any confidentiality designation.
   28
                                                    10
Case 2:19-cv-05526-SVW-GJS Document 83 Filed 03/01/21 Page 11 of 16 Page ID #:1058



    1         8.     Absent good cause shown, a party is not required to preserve, search,
    2   collect, review, or produce the following categories of electronic files except when
    3   those files are relevant and attached to another file:
    4                a.      Any electronic file which matches the Reference Data Set
    5         published by the National Institute of Standards and Technology’s National
    6         Software Reference Library.
    7                b.      System or executable files (.exe, .dll, etc.).
    8               c.      Structural files not material to individual file contents that do not
    9   contain substantive content (.css, .xsl, .xml, .dtd, etc.).
   10               d.      Documents deleted in the usual course of business before the time
   11   a preservation obligation in this Litigation came into effect.
   12               e.      Backup data files that are maintained in the normal course of
   13   business for purposes of disaster recovery, including backup tapes, discs, SAN, and
   14   other forms of media, and that are substantially duplicative of data that are more
   15   accessible elsewhere. Absent a party’s specific written notice for good cause, no
   16   party shall be required to modify or suspend procedures, including rotation of backup
   17   media, used in the usual course of business to back up data and systems for data
   18   recovery purposes.
   19               f.      Deleted, slack, fragmented, or unallocated data.
   20               g.      Random access memory (RAM), temporary files, or other
   21   ephemeral data that are difficult to preserve without disabling the operating system.
   22               h.      On-line access data such as temporary internet files, history files,
   23   cache files, and cookies.
   24               i.      Data in metadata fields frequently updated automatically, such as
   25   last-opened or last-printed dates.
   26               j.      Instant messages, text messages, and voicemail not retained in the
   27   usual course of business or pursuant to a litigation hold.
   28               k.      Data remaining from systems no longer in use that are unreadable
                                                    11
Case 2:19-cv-05526-SVW-GJS Document 83 Filed 03/01/21 Page 12 of 16 Page ID #:1059



    1   on the systems in use.
    2   9.    No party shall be required to modify or suspend procedures, including rotation
    3   of backup media, used in the normal course of business to back up data and systems
    4   for disaster recovery purposes.
    5         C.     Redacted Files
    6         1.     The Parties may use redactions to protect attorney-client privilege;
    7   attorney work product; joint defense privilege; information prohibited from
    8   disclosure by federal, state, or foreign statutes or regulations; medical information
    9   concerning any individual; personal identity information; and non-responsive
   10   information regarding products not at issue in this litigation.
   11         2.     Extracted text will not be provided for ESI that has been redacted—e.g.,
   12   for privilege or trade secrets—because the extracted text would reveal the redacted
   13   information. Instead, these files should be run through an OCR process to capture
   14   the visible text only and the results exchanged in lieu of the original extracted text.
   15   The portion of the redacted text shall be clearly identified on the face of the TIFF
   16   image, either by masking the redacted content with electronic highlighting in black
   17   or through the use of redaction boxes.
   18         D.     Data Load Files/Cross-Reference Files
   19         Fielded data should be exchanged via a document-level-database load file in
   20   one of two delimited formats: either standard Concordance (DAT), or comma
   21   delimited (CSV). All image data should be delivered with a corresponding image
   22   load file in one of three formats; standard IPro (LFP), Opticon (OPT) or Summation
   23   (DII). The total number of images files referenced in the image load file should
   24   match the total number of images in the production delivery.
   25         E.     Encrypted Data/Password Protected Files
   26         Certain files may contain encrypted data or be password protected. Encrypted
   27   data and password protected files will be produced only where the key or password
   28   can be ascertained after reasonable efforts, provided the Party identify the file
                                                  12
Case 2:19-cv-05526-SVW-GJS Document 83 Filed 03/01/21 Page 13 of 16 Page ID #:1060



    1   attributes (directory, size, name, extension, last modification date) of any
    2   inaccessible encrypted or password protected files.
    3         F. Parent-Child Relationships
    4          For ESI documents, parent-child relationships (the association between an
    5   attachment and its parent document) shall be preserved. Attachments are to be
    6   produced contemporaneously and sequentially immediately after the parent
    7   document.
    8
    9
   10         G. Proprietary Software.
   11         To the extent that relevant ESI cannot be rendered or reviewed without the use
   12   of proprietary software, the Parties shall meet and confer to minimize any expense or
   13   burden associated with the production of the ESI while still allowing for efficient and
   14   effective review by the Requesting Party.
   15         H. Production Media.
   16         Unless otherwise agreed, documents and ESI will be produced on encrypted
   17   optical media (CD/DVD), external hard drive, secure FTP site, secure web-based file
   18   transfer service, or similar electronic format. Such media should have an
   19   alphanumeric volume name; if a hard drive contains multiple volumes, each volume
   20   should be contained in an appropriately named folder at the root of the drive.
   21   Volumes should be numbered consecutively (e.g., ABC001, ABC002, etc.).
   22   Deliverable media should be labeled with the name of this action, the identity of the
   23   Producing Party, and the following information: volume name, date of delivery, a
   24   technical contact (preferably whomever created the media item) so that the Receiving
   25   Party can resolve extraction issues should they arise, and where feasible, the Bates
   26   number range of the materials contained on the media item or other similar
   27   description of the item.
   28
                                                  13
Case 2:19-cv-05526-SVW-GJS Document 83 Filed 03/01/21 Page 14 of 16 Page ID #:1061



    1   V.    INADVERTENT PRODUCTION
    2         A.         A Party making a claim to claw back potentially privileged or
    3   protected discovery materials may notify any Party that received such material of
    4   the claim and the basis for it in accordance with any protective order entered in this
    5   action and Federal Rule of Civil Procedure 26(b)(5)(B).
    6   VI.   PRIVILEGE LOGGING
    7         A.     The following documents presumptively need not be included on a
    8   privilege log:
    9                1.       Written communications between a Party and its counsel after
   10         such counsel was retained and as related to the subject matter or conduct of
   11         this lawsuit and/or other anticipated or related litigation; or
   12                2.       Work product created by litigation counsel, or by an agent of
   13         litigation counsel (other than a Party), after litigation counsel was retained
   14         and as it related to the conduct of this lawsuit and/or other anticipated
   15         litigation.
   16         B.     An email thread for which a Party claims a privilege may be logged in
   17   a single entry. With respect to e-mail threads for which a Party claims a privilege,
   18   only the most inclusive e-mail shall be logged.              If an embedded e-mail
   19   communication is not otherwise available, then it must separately be identified and
   20   logged.
   21         C.     A Party may propose to log voluminous documents that are claimed to
   22   be privileged or protected by category. The Parties will then meet and confer
   23   regarding the proposed categories.
   24   VII. CONFIDENTIALITY OF PRODUCED ESI
   25         Responsive ESI, whether produced as TIFF images or in Native Format, shall
   26   be produced pursuant to the terms of and afforded the protections of the separately
   27   entered Protective Order, to the extent the Protective Order is otherwise applicable
   28   thereto.
                                                    14
Case 2:19-cv-05526-SVW-GJS Document 83 Filed 03/01/21 Page 15 of 16 Page ID #:1062



    1   VIII. OBJECTIONS TO ESI PRODUCTION
    2         A.     If any formatting requirements or other specifications agreed to in this
    3   ESI Protocol are later determined by the Producing Party to be not feasible, or unduly
    4   burdensome or unreasonably costly, the Producing Party, during the meet-and-confer
    5   process and as soon as the Producing Party identifies the infeasibility of the
    6   requirement at issue, shall: (i) describe the nature of the objection with reasonable
    7   particularity; (ii) provide the Requesting Party with the basis for its determination,
    8   including but not limited to the nature of any limitations on access, and an estimate
    9   of costs that might be incurred in producing such ESI; and (iii) indicate whether the
   10   Producing Party is willing to offer an alternative. The Parties will meet and confer in
   11   order to attempt to agree upon appropriate modifications to the ESI Protocol before
   12   presenting any such issue to the Court. Notwithstanding anything contained herein to
   13   the contrary, a Producing Party shall not produce ESI in a format not provided for in
   14   this ESI Protocol, or otherwise requested or agreed to by the Requesting Party. If an
   15   issue arises, the issue may be submitted to the Court after reasonable efforts by the
   16   Parties to reach agreement by the meet and confer process.
   17         In the event that any issues relating to ESI arise which are not addressed in this
   18   ESI Protocol, the Parties shall promptly raise such issues with each other and meet
   19   and confer to resolve them. Such issues may be submitted to the Court after
   20   reasonable efforts by the Parties to reach agreement by the meet-and-confer process.
   21
   22
        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   23
   24
        Dated:       1/28/21                   /s/ Matthew Insley-Pruitt (w/ permission)
   25                                          Attorney(s) for Plaintiff(s)
   26
   27   Dated:       1/28/21                   /s/ Simren K. Gill
   28                                          Attorney(s) for Defendant(s)

                                                  15
Case 2:19-cv-05526-SVW-GJS Document 83 Filed 03/01/21 Page 16 of 16 Page ID #:1063



    1
    2   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    3
    4   Dated:      March 1, 2021
    5                                             Gail J. Standish
                                                  United States Magistrate Judge
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                             16
